Citation Nr: 0530704	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  97-32 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for lymphedema of the left 
ankle, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active service from August 1977 to August 
1980, and from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  During the course of the 
veteran's appeal, the claims folder was transferred to the RO 
in Nashville, Tennessee.

The veteran's notice of disagreement was received in April 
1999, the RO mailed a Statement of the Case (SOC) in December 
1999, and the veteran perfected her appeal in February 2000.

In November 2003, the Board denied the veteran's claim of 
entitlement to service connection for right wrist 
osteoarthritis, and remanded the claim that is currently 
before the Board. 


FINDINGS OF FACT

1.  The competent medical evidence fails to show that the 
veteran has claudication when walking between 25 and 100 
yards.

2.  X-rays of the veteran's left lower extremity fail to show 
any arthritis.






CONCLUSION OF LAW

Criteria for a disability rating of greater than 20 percent 
for lymphedema of the ankle, lower leg and foot of the 
veteran's lower left extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, 
Diagnostic Code (DC) 7115 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  

The veteran has disagreed with the original disability rating 
assigned for this disorder.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  With an initial rating, a separate 
disability evaluation may be assigned for separate periods of 
time based on the facts found, a practice known as staged 
ratings.  

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

When an unlisted condition is encountered, as in this case, 
it will be permissible to rate the condition under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The veteran was granted service connection for lymphedema of 
the left ankle, lower leg and foot, which was rated by 
analogy to thrombo-angiitis obliterans (Buerger's Disease) 
and evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.104, DC 7115.  

Under DC 7115, a 20 percent disability rating is assigned 
when claudication is seen upon walking more than 100 yards, 
and there is either diminished peripheral pulses or the 
ankle/brachial index is 0.9 or less.

A 40 percent disability is assigned when claudication is seen 
upon walking between 25 and 100 yards on a level grade at 2 
miles per hour, along with either trophic changes (thin skin, 
absence of hair, dystrophic nails) or an ankle/brachial index 
of 0.7 or less.

The ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by a Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure.  
The normal index is 1.0 or greater.  See 38 C.F.R. § 4.104, 
DC 7115, Note (1).

At a VA examination in September 1999, the examiner noted 
that the circumference of the veteran's right ankle was 23 
cm, while the left ankle was 27 cm due to edema.  Range of 
motion testing revealed that the veteran was able to 
dorsiflex to 10 degrees with zero degrees of plantar flexion.  
The examiner also observed pitting edema two-thirds of the 
way up the veteran's left leg between the ankle and the knee.  
No atrophy was seen in the left ankle muscles, but the 
examiner noted the left ankle appeared frozen and pain on 
manipulation with rigidity. 

In April 2003, the veteran underwent another VA examination 
of her left leg.  The examiner noted that her left lower leg 
was swollen and was about twice the diameter of the right.  
The veteran's ankle motion was normal and without pain 
bilaterally.

In November 2003, in an effort to determine the extent and 
severity of the veteran's lymphedema of the left ankle, lower 
leg and foot, the Board remanded the veteran's claim for a VA 
examination, which the veteran underwent in September 2004.  
The veteran indicated that she continues to have swelling in 
her left leg from the foot to the knee.  Upon examination, 
the examiner noted that the veteran was in no acute distress 
and walked with a non-antalgic gait.  An examination of her 
lower extremities showed that she really had just a trace of 
pre-tibial edema on the left with no pitting, although the 
veteran indicated that the day of the examination was one of 
her good days.  An examination of the veteran's calf showed 
no atrophy on either side, and there was no calf tenderness.  
The veteran's left ankle was fairly stiff, which the examiner 
presumed was from being swollen on a regular basis.  

Range of motion testing showed that the veteran had 10-15 
degrees of dorsiflexion passively and only 5-10 degrees 
actively; plantar flexion was 25-30 degrees, both passively 
and actively; there was only about 10 degrees of inversion 
and eversion in her subtalar joint.

The veteran was noted to have palpable pulses, and no skin 
changes were seen.  Although the veteran had shaven her legs, 
the examiner noted that the veteran appeared to have normal 
distribution of hair on her legs.  The examiner also failed 
to detect any trophic changes in her extremity, or any 
shininess to her skin.  When the veteran walked 20-40 yards, 
the examiner was unable to see any claudication in her ankle 
or even any symptomatology of claudication.  Additionally, 
the veteran did not complain of any claudication.  X-rays 
showed a fairly normal ankle, aside from a small 
calcification or bone spur and a small ostrigonum.

Accordingly the examiner assessed the veteran with post-
traumatic edema of the lower extremity, presumably 
lymphedema.  The examiner noted that the vascular lab was not 
open that day in order to perform the ankle brachial index 
testing.  However, the examiner indicated that he saw no 
evidence of arterial insufficiency or claudication, and was 
not really sure why the veteran was having this testing.

With regards to the DeLuca provisions, the examiner noted 
that there was significant decrease in motion testing with 
moderate pain, and indicated that it was conceivable that 
pain could further limit her function as described, 
particularly after being on her feet all day.  However, the 
examiner concluded that it was not feasible to attempt to 
express any of this in terms of additional limitation of 
motion. 

The Board has also reviewed a number of VA treatment records 
for the veteran dating back to the early 1990s.  However, the 
Board was unable to find any mention of claudication of the 
lower left extremity.  A treatment note from November 2003 
indicated that a venous examination of the veteran's lower 
left extremity showed no evidence of acute, subacute or 
chronic deep vein thrombosis.  

A review of the medical evidence fails to show any evidence 
of claudication, and the examiner unable to find any 
symptomatology of claudication, even when he was specifically 
looking for it.  Accordingly, because claudication after 
walking between 25 and 100 yards is a requirement of the 
rating criteria for a 40 percent disability evaluation, the 
Board finds that in the absence of any claudication, the 
veteran is not entitled to an increased rating under 
38 C.F.R. § 4.104, DC 7115.   (In this regard, it is observed 
that an ankle/brachial index was not obtained.  It must be 
recalled, however, that the veteran's disability is evaluated 
by analogy to thrombo-angitis obliterans, and is not 
considered an artery and vein disability, which is what the 
ankle/brachial index would measure.)  

The Board has also considered whether an additional or higher 
rating could be granted under another rating code.  The 
veteran's representative argued that an additional evaluation 
was warranted for arthritis of the left ankle.  However, the 
Board notes that private medical records of X-rays taken of 
the veteran's left ankle in July 1997, to specifically check 
for arthritis, show an adequately maintained joint space, and 
the veteran's doctor opined that there were no radiographic 
abnormalities of the veteran's ankles.  Similarly, VA X-rays 
taken in April 2003 showed no acute bony abnormality in the 
left ankle.  Additionally, X-rays examined at the September 
2004 VA examination showed fairly normal ankles.  Without X-
ray evidence of arthritis, the Board finds that an additional 
evaluation for arthritis is not available.  Furthermore, the 
highest rating for limitation of motion of the ankle is 20 
percent, which is what the veteran already receives.  

The Board has also considered the remaining Diagnostic Code 
(5270) that could potentially provide a basis for an 
increased rating based on limitation of motion of the ankle.  
This code, however, requires evidence of ankle ankylosis, 
which is not shown here.  Accordingly, the Board finds that a 
higher evaluation is not available for the veteran's left 
ankle disability under a different diagnostic code.


II.  Veterans Claims Assistance Act Compliance

The Board must also address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was first provided to the 
veteran in a letter dated in June 2001.  The letter informed 
the veteran of the first, second, and third elements required 
by the Pelegrini II Court as stated above.

The Board notes that additional letters were sent to the 
veteran in April and September of 2004, once again informing 
the veteran of the VCAA requirements.  Additionally, these 
letters each informed the veteran that if she had any 
evidence in her possession that pertained to her claim that 
she should send it to VA, thereby satisfying the fourth 
element identified by the Pelegrini II Court.  

The Board notes that the unfavorable AOJ decision that is the 
basis of this appeal was made prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  She was provided proper subsequent process, 
including the full text of 38 C.F.R. § 3.159 in the May 2005 
Supplemental Statement of the Case (SSOC).  Furthermore, the 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify; and the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  As such, she has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, and it is therefore not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal.  

With respect to VA's duty to assist, VA has acquired numerous 
VA treatment records relating to her disability; as well as 
several private treatment records identified by the veteran.  
The Board notes that VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA; as such, the Board finds that VA 
has made every reasonable effort to obtain all records 
relevant to the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(b)(1).

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  The Board notes that the veteran has been provided 
with several appropriate VA examinations in September 1999, 
April 2003, and most recently the Board remanded the 
veteran's claim to obtain an additional VA examination which 
the veteran underwent in September 2004.
 
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, she will not be prejudiced as a result of the 
Board proceeding to the merits of the claim.


ORDER

Entitlement to an increased rating for lymphedema of the left 
ankle, lower leg and foot, above 20 percent disabling, is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


